DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 1/28/2022, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 17-18.  

Response to Arguments

Applicant’s arguments, see Amendment/Remarks, filed 1/28/2022, with respect to claims 1-8, 11-13, 15-16 and 19-23 have been fully considered and are persuasive.  The rejection of 1-8, 11-13, and 15-17 under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mejiritski et al (US 6,586,494) has been withdrawn.  The overall teachings of Mejiritski fails to set forth the use of an aromatic acrylate oligomer in the inkjet composition.  There is no suggestion within the teachings of the reference that oligomer RX 03739 is aromatic and a search for said compound has fails to provide any further information regarding the structure of said RX 03739.   Thus, a skilled artisan has not motivation or suggestion to deem RX 03739 is an aromatic oligomer.  

Allowable Subject Matter

Claims 1-8, 11-13, 15-16 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to explicitly teach and/or fairly suggest an additive manufacturing polymer precursor for forming at least a portion of a polishing article comprising an aliphatic acrylate oligomer, an aromatic acrylate oligomer, an acrylate monomer, a photoinitiator and a viscosity thinning reactive diluent.  The prior art, alone or in combination, prior to applicant’s effective .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc